DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h) because views must not contain center lines.  MPEP 608.02 V.  See at least fig. 7, 9, and 10.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  
The legend is not approved by the Office. Legends should contain as few words as possible and only be present where necessary for understanding of the drawing. See MPEP 608.02 V. (o).  See fig. 9, 5, 6, and 3.
The drawings are objected to for failing to comply with 37 C.F.R. 1.84 (p)(3) because numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.  MPEP 608.02 V.  
The drawings are objected to for failing to comply with 37 C.F.R. 1.84 (p)(1) because reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircles.  They must be oriented in the same direction as the view so as to avoid having to rotate the sheet.  Reference characters should be arranged to follow the profile of the object depicted.  MPEP 608.02 V.  At least reference character E of fig. 3 is illegible.  Reference characters of at least fig. 2 and 3 are not oriented in the same direction as the view.
The drawings are objected to for failing to comply with 37 C.F.R. 1.84 (p)(3) because numbers, letters, and reference characters should not be placed in the drawing so as to interfere with its comprehension.  Therefore, they should not cross or mingle with the lines.  They should not be placed upon hatched or shaded surfaces.  When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.  See MPEP 608.02 V.  See at least fig. 2.
The drawings are objected to as failing to comply with C.F.R 1.84(u) because the different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: P, M, N, 34’, 52, 14’, 14’’.  
The drawings are objected to because the figures are replete with unlabeled axes, see at least fig. 11 and 12.  
The drawings are objected to because figure 12 include a box around B-B and a floating box above the figure.
The drawings are objected to because figure 3 indicates a magnified view X which is not shown or included in the specification.
The drawings are objected to because reference character 36 has been used to designate distinct structures between figures 1 and 7.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32`, 14`, 14```, 34`, line A-A, line B-B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance. Appropriate correction is required.
The specification is objected to because the acronym DWI has multiple definitions.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The abstract of the disclosure is objected to because it includes the form and legal phraseology of “comprising”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The disclosure is objected to because reference character “38” has been used to designate pull tab, pull-tab, and panel radius.  
The disclosure is objected to because reference characters "K" and "Q" have both been used to designate curl diameter.  
The disclosure is objected to because reference character “Q” has been used to designate both curl diameter and central panel diameter.  
The disclosure is objected to because reference character “ 14’ ” has been used to designate both can lid and tear panel.  
The disclosure is objected to because reference characters "38" and "48" have both been used to designate panel radius.  
The disclosure is objected to because reference character “54” has been used to designate both outer curl and pull tab curl.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8-12, and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 1 that “an outermost portion of the score line is positioned no further than approximately 3 mm from the panel radius” fails to comply with the 
The limitation of claim 22 that “the outermost portion of the score line is positioned no further than 0.99 mm from the panel radius” fails to comply with the written description requirement.  From the original disclosure “the closest distance between score line 34’ and panel radius 38 is 0.99 mm”.  The original disclosure provides for a set amount of 0.99 mm not a range of 0 to 0.99 mm as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-12, 16, 20, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585) further in view of Mcclung (US 20140054332) and Lundgren (US 5248053).

Fields does not disclose the diameter being not greater than approximately 40 mm, the score line defining a tear panel that has an area of between approximately 24% to approximately 34% of an area of the central panel, the score line is positioned no further than approximately 3 mm from the panel radius, or an upper surface of the pull tab being oriented at an acute angle to the plane and a lift end of the pull tab being elevated above the central panel when the pull tab is in an opening position.
Fields does not explicitly disclose that the rivet is tilted at an angle of between 1 and 9 degrees with respect to a liner normal to a plane defined by the countersink.
While the figures are not to scale, figure 2 appears to depict the rivet 25 being tilted at an angle of approximately 5.5 degrees with respect to the line normal to the plane defined by the countersink, further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the rivet 25 tilt at an angle of approximately 5.5 degrees in order to ensure that initial lifting is directed to fracture the score line immediately in front of the rivet ensuring desirable venting action and allowing opening with less effort.

The combination results in a tear panel 11 having an area of 28.33% of an area of the centre panel 3 (central panel) when the area of the tear panel 11 is 323 mm2 and the diameter is 1.5 inches (38.1 mm) (see C. 2 L. 10).
Mcclung teaches a can end 202 having an end panel 206 including a scoreline 208 defining a tear panel 210 and associated pour opening 216 that has an enlarged portion 220 whose edge is within a distance 250 (shortest distance) of .015-.02 inches (.351-.508 mm) from the tangency of the center panel radius 240 (see fig. 3 and 4 and P. 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the score line 10 and tear panel 11 to include an enlarged portion 20 whose edge is within a distance 250 (shortest distance) from the panel radius of .015-.02 inches (.351-.508 mm), as taught by Mcclung, in order to more easily and efficiently pour contents while addressing known pouring issues such as glugging and inconsistent and/or interrupted pouring.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the centre panel 3 (central panel) to have an inclined plane 26 and for the tab 20 (pull tab) to be rotatable, as taught by Lundgren, in order to permit the opening end of the tab 20 (pull tab) to be raisable for easier grasping and utilization.
The combination results in the upper surface of the tab 20 (pull tab) being oriented at an acute angle to the plane and a lift end of the tab 20 (pull tab) being elevated above the centre panel 3 (central panel) when the tab 20 (pull tab) is in an opening position (see fig. 7 ‘053).

    PNG
    media_image1.png
    250
    371
    media_image1.png
    Greyscale


Claim 4:  The combination discloses the tab 20 (pull tab) having a rivet island that is affixed to the centre panel 3 (central panel) by the rivet 25 (see fig. 2).
Claim 5:  The combination discloses the rivet island defining a plane that is tilted by an angle with respect to the plane defined by the countersink (see fig. 2).  While the figures are not to scale, figure 2 appears to depict the rivet island defining the plane tilted at approximately 4 degrees with respect to the plane defined by the countersink.
Claim 6:  The combination discloses the area of the tear panel 11 being 232 mm2 (see C. 2 L. 10).
Claim 8:  The combination discloses the tab 20 (pull tab) having an axis of symmetry and can rotate about the rivet 25, and wherein the tab 20 (pull tab) initially is oriented in a stored position at an angle with respect to an axis of the centre panel 3 (central panel) defined by the rivet 25 and a center of the tear panel 11.
The combination does not disclose the pull tab being rotatable about the rivet and the pull tab initially being orientated in a stored position with the axis of symmetry of the pull tab at an angle of between approximately 5 to 30 degrees with respect to an axis of symmetry defined by the rivet and the tear panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to shorten the length of the inclined plane 26 such that the primary position (stored position) is at an angle of between approximately 5 to 30 degrees with respect to an axis of symmetry defined by the rivet 25 and the tear panel 11 in order to decrease the amount of rotation of the tab 20 (pull tab) required to 
Claim 9:  The combination discloses at least one ramp-up bead arranged on either side or both sides of the axis of the centre panel 3 (central panel) to elevate the lift end of the tab 20 (pull tab), the at least one ramp-up bead extending proximate to a perimeter of the centre panel 3 (central panel) (see annotated fig. 1 below and fig. 3 ‘053).

    PNG
    media_image2.png
    330
    331
    media_image2.png
    Greyscale

Claim 10:  The combination discloses a first ramp-up bead arranged on a first side of the axis of the centre panel 3 (central panel) and a second ramp-up bead arranged on a second side of the axis of the centre panel 3 (central panel), the first ramp-up bead having a first run and the second ramp-up bead having a second run, the ramp-up beads defining a gap between them that is configured to provide a tactile feedback to the user when the tab 20 (pull tab) is rotated from the stored position off-set 
The combination does not disclose the first run being approximately equal to the second run.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second ramp-up bead to be identical to the first ramp-up bead, resulting in equal runs, in order to permit the tab 20 (pull tab) to be rotatable in either direction to lift it and since it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  This is further evidenced by Cho (US 20020108954) which discloses a ramp 15 having a first and second ramp-up bead of equal runs (see fig. 1, 3, 5, & 6).
Claim 11:  The combination discloses the distance 250 (shortest distance) between the score line 10 and the panel radius being .015-.02 inches (.351-.508 mm) (see P. 0035 ‘332).
Claim 12:  Fields discloses the claimed invention except for the can end being made from an aluminum or steel.
Mcclung teaches a can end made from sheet aluminum or sheet steel (see P. 0006).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the can end 1 (can end) out of aluminum, as taught by Mcclung, in order to be lightweight for reduced transportation costs, anticorrosive, and recyclable.

Claim 20:  The combination discloses the claimed invention except for the acute angle being about 3 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have made the inclined plane 26 terminate at a point which placed the upper surface of the tab 20 (pull tab) at an acute angle of about 3 degrees in order to give a user space to grasp and lift the tab 20 (pull tab) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  This is further evidenced by Chasteen (US 20140263329) which discloses the angle of the top surface of tab 3 being approximately 3 degrees (see fig. 6 and C. 14 L. 8-14).
	Claim 23:  The combination discloses the centre panel 3 (central panel) having a first axis defined by the rivet 25 and a center of the tear panel 11 and a second axis that is perpendicular to the first axis and which extends through the rivet 25, and wherein on one side of the first axis the score line 10 extends form a first side of the second axis to a second side of the second axis to improve pouring (see fig. 1).
Claim 24:  The combination discloses an upper surface of the first ramp-up bead being continuous between a beginning and an upper and an upper surface of the second ramp-up bead being continuous between a beginning and an upper end as the modified second ramp-up bead is identical to the first ramp-up bead (see fig. 6A).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585), Lundgren (US 5248053), and Mcclung (US 20140054332) as applied to claim 1 above, and further in view of Holk (US 4012935).
Claim 19:  The combination discloses the claimed invention except for a background penetration formed in the central panel that is configured to lower a tensile strength of the score line, the background penetration comprising a first width and a first depth, and wherein the first width is greater than a widest portion of the score line and the first depth is less than a maximum depth of the score line.
Holk teaches a background penetration having a first width greater than a widest portion of a score line and a first depth less than a maximum depth of the score line (see annotated fig. 3 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a background penetration in the centre panel 3 (central panel), as taught by Holk, in order to displace additional material above the bottom face of the score during the scoring operation to relieve some of the stress associated with the scoring operation.

    PNG
    media_image3.png
    344
    440
    media_image3.png
    Greyscale


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585), Lundgren (US 5248053), and Mcclung (US 20140054332) as applied to claim 1 above, and further in view of Dickie (US 20070108208).
Claim 21:  The combination discloses claimed invention except for the central panel having a thickness of less than 0.19 mm and the can lid having a weight of less than 1.9 gram.
	Dickie teaches an end closure 1 formed of aluminum with central panel 3 having a thickness of approximately .007 inches (.1778 mm) (see P. 0029).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the centre panel 3 (central panel) .007 inches (.1778 mm) thick, as taught by Dickie, in order to have a low quantity of material used and lower associated material costs.
.

Response to Arguments
The claim objections in paragraphs 29 and 30 of office action dated 27 November 2020 are withdrawn in light of the amended claims filed 1 March 2021.
The 35 U.S.C. § 112 rejections in paragraphs 31-36 of office action dated 27 November 2020 are withdrawn in light of the amended claims filed 1 March 2021.
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive. 
Applicants request to hold the drawing and specification objections in abeyance until allowable subject matter is indicated has been denied.  As noted at item 17 of the Non-Final Rejection dated 27 November 2020 the objection to the drawings will not be held in abeyance.
In response to applicant’s argument that Fields does not teach a rivet that is tilted as the specification of Fields does not describe the rivet as being tilted, Fig. 2 does not provide any annotations to indicate an axis of the rivet or that the axis is tilted, and Fields does not describe the drawings as being to scale, the Examiner responds that drawings and pictures can anticipate claims if they clearly show the structure which is In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  While the figures are not to scale, figure 2 appears to depict the rivet 25 being tilted at an angle of approximately 5.5 degrees with respect to the line normal to the plane defined by the countersink, further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the rivet 25 tilt at an angle of approximately 5.5 degrees in order to ensure that initial lifting is directed to fracture the score line immediately in front of the rivet ensuring desirable venting action and allowing opening with less effort.
In response to applicant’s argument that Fields teaches that its tab is initially in plane with the center panel, the Examiner replies that the claim does not require the upper surface to be oriented in an acute angle to the plane in the stored position and that combination results in the upper surface being in an acute angle in the opening position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736